
	

113 HR 1810 RH: To revise the boundaries of John H. Chafee Coastal Barrier Resources System Gasparilla Island Unit in Florida.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 475
		113th CONGRESS
		2d Session
		H. R. 1810
		[Report No. 113–635]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Radel introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 1, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To revise the boundaries of John H. Chafee Coastal Barrier Resources System Gasparilla Island Unit
			 in Florida.
	
	
		1.John H. Chafee Coastal Barrier Resources System Gasparilla Island Unit, Florida
			(a)In generalThe map subtitled Gasparilla Island Unit FL–70P included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating
			 to the Gasparilla Island Unit in Florida is hereby replaced by another map
			 relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Gasparilla Unit FL–70/FL–70P, draft dated May 23, 2012.
			(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file
			 and available for inspection in accordance with section 4(b) of the
			 Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
	
		December 1, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
